Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
The Amendment filed on 05/19/2022, in response to the Office Action of 02/23/2022, is acknowledged and has been entered. Claims 1-9 and 11-24 are pending. Claims 12-20 are withdrawn. Claims 1, 5, 7, and 21-22 are amended. Claims 23 and 24 are new. Claims 1-9, 11, and 21-24 are currently being examined. 
New Rejections
(necessitated by amendments and new claims)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20090054253A1; Published: 02/26/2009), in view of West (WO2016120625A1) 
Li teaches the following: 
a method for treating an individual having an inflammatory bowel disease (IBD), ulcerative colitis (UC) or Crohn’s disease (CD), by a) detecting levels of genes that modulate the disease, such as Oncostatin M (OSM) or CD64 prior to treatment, b) characterizing or classifying the individuals as responders or non-responders to tumor necrosis factor (TNF) based off the levels of these genes; 
treating the responders and non-responders with a TNF inhibitor, infliximab, an anti-TNF alpha antibody; 
detecting the levels via a biological sample, wherein the biological samples may be blood or serum; 
detecting biological samples and measuring the antibody levels or by using an enzyme-linked immunosorbent assay (ELISA) and comparing the measured protein level to a reference/control standard.  
(Table 1, 0009, 0011, 0020, 0077, 0126; claims 1, 4, 6, 7, 29-39)
However, Li does not teach 1) administering an anti-TNF-alpha inhibitor at a higher dose than recommended dose to an individual characterized as a non-responder and 2) administering a TNFi-nonresponder another agent, such as prednisone.  
West teaches a method of treating an individual having an inflammatory bowel disease (IBD) comprising: a) detecting a pre-treatment level of Oncostatin M (OSM) protein in a biological sample obtained an individual, b) characterizing the individual as tumor necrosis factor (TNF) inhibitor (TNFi) nonresponder (OSMhigh) or a TNFi responder (OSMlow), and c) treating TNFi responder with a TNF inhibitor. West teaches that IBD is selected from ulcerative colitis (UC) and Crohn’s disease (CD) and the biological sample obtained from individual is a blood, serum or plasma sample. West also teaches detecting the level of the OSM protein by: 1) contacting the biological sample with an antibody that binds to OSM and measuring the amount of OSM bound to the antibody and 2) using an enzyme-linked immunosorbent assay (ELISA). West further teaches measuring the OSM protein to a control and normalizing the measured OSM to the control. West teaches that the TNF inhibitor given to individual is an anti-TNF monoclonal antibody, such as infliximab, adalimumab, cetrlizumab or golimumab. Lastly, West teaches that individuals that are TNF non-responders are administered agents such as prednisone (corticosteroid).  West further teaches that standard treatment for inflammatory diseases, such as IBD, consists of broadly suppressive anti-inflammatory agents, such as corticosteroids. 
(Claims 3-4, 7, 14-25, 28-31, 36; pg. 18, lines 3-4; pg. 25 lines 17-20; pg 26 lines 20-34; pg. 31 lines 17-20; lines 28-33; pg 32 lines 1-24) 
It would have been prima facie obvious to one of the ordinary skill in the art at the time of the invention was filed to administer a TNF alpha inhibitor antibody, or another agent such as prednisone, to a non-responder in the method of Li. One would have been motivated and have a reasonable expectation of success to because: (1) Li and West recognize the need in the art to treat patients who are responders and non-responders to TNF inhibitors, (2) Li teaches treating non-responders with anti-TNF monoclonal antibodies, (2) West teaches that patients that are non-responders to TNF are administered prednisone, and (3)  West teaches that the standard treatment of IBD, which may include agents, such as prednisone. 
With regard to administering a higher dose of anti-TNF alpha antibody than a recommended dose to the non-responder population, Li and West recognize the need in the art to treat TNFi non-responders and Li teaches the method of treating this patient population with an anti-TNF alpha antibody.  Given the recognized need to treat this patient population and reduce inflammatory responses, and given the known success of anti-TNF alpha antibodies in treating IBD and inhibiting inflammatory responses, one of skill in the art could have pursued administering higher doses of anti-TNF-alpha antibody to these non-responders and expected therapeutic responses, with a reasonable expectation of success. 

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20090054253A1; Published: 02/26/2009) and (WO2016120625A1) as applied to claims 1-9, 11, 21-22, and 24 above, and further in view of Minar et al (Elevated Preteratmetn Plasma Oncostatin M Is Associated with Poor Biochemical Response to Infliximab, Crohn’s and Colitis 360, Vol. 1, Published: 08/19/2019) and West et al (Oncostatin M drives intestinal inflammation in mice and its abundance predicts response to tumor necrosis factor-neutralizing therapy in patients with inflammatory bowel disease, Nat. Med, vol. 23, 2017) 
Li and West (combined references) teach a method of treating an individual having IBD, an inflammatory condition, comprising detecting levels of OSM protein and characterizing individuals by OSM levels, as set forth above. Li and West further teach that higher OSM levels promotes intestinal inflammation and predicts the response to anti-TNF therapy. 
The combined references do no teach the levels characterizing OSMhigh versus OSMlow individuals, OSMhigh greater than or equal to 143.5 pg/mL and OSMlow level is less than 143.5 pg/mL. 
Minar teaches that the median OSM in responders to infliximab, an anti-TNF alpha antibody was 86 (59-148 pg/mL) compared with 166 (74-1766 pg/ml) in non-responders. Minar also teaches that plasma OSM greater than 143.5 is 71% sensitive and 78% specific for nonresponse. Minar further teaches the levels characterizing OSM as: OSMlow is <143.5 pg/ml and OSMhigh is >143.5 pg/ml. (Whole document) 
West teaches that the expression of OSM are increased in patients with inflamed intestine of IBD compared to healthy controls. West further teaches that baseline OSM is elevated  in patients who originally responded to infliximab but relapsed post-treatment. West further teaches that pretreatment of OSM expression is strongly associated with failure of anti-TNF alpha therapy and concludes that OSM is a biomarker with relevance for anti-TNF resistant patients. (Whole document)
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to characterize OSMhigh versus OSMlow individuals by assigning a level of greater than or equal to 143.5 pg/mL or less than 143.5 pg/mL, respectively. One would have been motivated: 1) the combined references teach the characterization of OSM by the levels in pg/ml, 2) the combined references teach that high OSM levels lead to lesser response to anti-TNF antibodies, and 3) West teaches the correlation between expression of OSM and response to therapy, and teaches that increased OSM levels results in failure with anti-TNF-alpha therapy. One would have had a reasonable expectation of success because Minar teaches the specific OSMhigh versus OSMlow levels and its relationship with responders to anti-TNF alpha therapy, One of skill in the art could have assigned a OSM level (OSMlow <143.5 pg/ml or OSMhigh >143.5 pg/ml) to characterize the inflammatory response within IBD, and predicting that higher OSM levels will lead to less response to anti-TNF alpha therapy. 
All other rejections recited in the Office Action mailed 02/23/2022 are hereby withdrawn in view of amendments. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642              

/Laura B Goddard/Primary Examiner, Art Unit 1642